DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to limitations in claims 1, 20, 23, 28 & 29 (e.g., “[...] to introduce fluid into the collection chamber from the linear channel for collecting in the collection chamber a target in the fluid and positioned at an outlet side of the collection chamber to reintroduce the fluid into the linear channel”; “positioned to couple a gas into the microfluidic channel for combination within a fluid provided at the inlet”; “positioned to provide gas directly into the collection chamber”; “to accommodate porous elements of the one or more gas venting windows”; “for at least partially redirecting fluid from the linear channel to the collection chamber”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the first housing plate [...] the second housing plate" in L2-3.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-10 & 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Higashi et al. (US 2011/0229961).
Regarding claim 1, Higashi et al. teach an apparatus (e.g., microfluidic cell support system, Abstract+) comprising: 
one or more microfluidic channels (112/212) disposed in a filter plate (e.g., microfluidic celltray 102/202), each microfluidic channel comprising: (i) a fluid inlet (114a/214a) adjacent a proximal end, (ii) a fluid outlet (114b/214b) adjacent a distal end, and (iii) a linear channel (see a portion of 112/212 forming a linear channel in Figs. 2A, 2B) extending between the inlet and the outlet and laying substantially in a channel plane (see Figs. 1-2 & ¶ 0029-0030, 0040-0041+); 
each microfluidic channel (112/212) having a collection chamber (110/210) in fluid communication with the linear channel (see Figs. 1-2), wherein the collection chamber (110/210) extends at least partially below the channel plane and into a collection plane that is substantially parallel to the channel plane (see annotation in Fig. 2B & i.e., “The block 204 bears a plurality of cell wells 210 configured as through-holes bored through the block 204 and interfacing with a corresponding series of recesses 224 bored in the baseplate 208” ¶ 0040); and 
for each microfluidic channel (112/212), a chamfered transition stage (240) positioned at an inlet side of the collection chamber (openings of cell wells 210 (collection chamber) increase in diameter to form transition zones (transition 

    PNG
    media_image1.png
    679
    1009
    media_image1.png
    Greyscale



5. The apparatus of claim 1, further comprising a plurality of the microfluidic channels each channel having a linear channel and a collection chamber, wherein each collection chamber of the plurality of microfluidic channels is substantially disc shaped, the microfluidic channels are each substantially parallel to one another and wherein the collection chambers of the plurality of microfluidic channels are positioned in a staggered or aligned arrangement (see Figs. 1 & 2 for example); 
6. The apparatus of claim 1, wherein the collection chambers are disc shaped (see Figs. 1-2 & ¶ 0029, 0036, 0040);
7. The apparatus of claim 1, wherein the collection chambers have a flat bottom or hemispherical bottom (see Fig. 2B & ¶ 0041);
8. The apparatus of claim 1, wherein each chamfered transition stage of each microfluidic channel comprises: (i) a chamfered surface at a chamber inlet of the chamfered transition stage (transition zones 240 of cell wells 210 (collection chamber) may be chamfered at afferent side (chamber inlet) to collect fluid from microfluidic channel 212 entering from 212a (linear channel), ¶ 0038, 0040-0041), and (ii) a non-chamfered surface at a chamber outlet of the chamfered transition stage (transition zones 240 (transition stage) of cell wells 210 (collection chamber) may be chamfered, funneled or at right angles to microfluidic channel 212 (non-chamfered surface), see annotation in Fig. 2B & ¶ 0038, 0040-0041); 
9. The apparatus of claim 8, wherein the non-chamfered surface forms a right-angle with the microfluidic channel (see annotation in Fig. 2B for example); 
10. The apparatus of claim 1, wherein the chamfered transition stage is filleted (see e.g., a chamfered junction in the transition zones 240 (transition stage) in Fig. 2B for example); and
19. (Currently Amended) The apparatus of claim 1, wherein each linear channel has a first segment (e.g., upstream segment of the cell well 210) and a second segment (e.g., downstream segment of the cell well 210) separated by the collection chamber (210), and wherein, for at least one of the linear channels, the first segment and the second segment are different lengths (microfluidic channel 212 between inlet 212a and cell well 210 (first segment) or between outlet 212b and cell well 210 (second segment) can have varying dimensions, ¶ 0020-0021 & 0040).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Bedingham et al. (US 8092759), and further in view of Staats (US 6969850).
Regarding claim 2, Higashi et al. teach the apparatus further comprising: a first housing plate (204) containing the one or more linear channels (see Figs. 2A, 2B & ¶ 0031, 0040-0041); and a second housing plate (208) containing the one or more collection chambers (baseplate 208 
Bedingham et al. teach the first housing plate and the second house plate forming an engagement between the first housing plate and the second housing plate to form  the one or more microfluidic channels (delivery channels (microfluidic channels) formed from combination of inner channel 42 groove in major surface 54 (second housing plate) and outer channel 46 groove in major surface 52 (first housing plate) of body 50, Fig. 2, C9/L25-55 & Claim 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide the first housing plate and the second house plate forming an engagement between the first housing plate and the second housing plate to form the one or more microfluidic channels, as taught by Bedingham et al., in order to provide isolated portions of chamber to improve fluids processing flexibility of microfluidic disks (Bedingham et al. C15/L25-45).

However, modified Higashi et al. do not explicitly teach one or more detents; wherein the one or more detents are positioned to extend into the one or more collection chambers.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide where the one or more detents are positioned to extend into the one or more collection chambers, as taught by Staats, in order to discharge a continuous liquid stream (Staats, C16/L50-55). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Bedingham et al. (US 8092759), further in view of Staats (US 6969850), and further in view of Glezer et al. (US 2013/0203620).
Regarding claim 3, further modified Higashi et al. do not explicitly teach wherein each collection chamber has a diameter, a spacing distance to next collection chamber, and a depth that complies with the Society for Biomolecular Screening (SBS) form factor having 6, 12, 24, 96, or 384 collection chambers. 
Glezer et al. teach wherein each collection chamber has depth that complies with the Society for Biomolecular Screening (SBS) form factor having 96 collection chambers (multi well module contains 8 wells in the form factor of a 96 well plate, where dimensions met industry standards as established by Society of Biomolecular Screening, ¶ 0005, 0452, 0851). 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Zhao et al. (US 7105812).
Regarding claim 4, Higashi et al. teach wherein the chamfered transition stage comprises a surface chamfered at an angle (see Fig. 2B & ¶ 0019, 0038, 0040).  However, Higashi et al. do not explicitly teach wherein the chamfered transition stage comprises a surface chamfered at an angle between 30° and 60°.  
Zhao et al. teach surface chamfered at an angle between 30 degrees and 60 degrees (chamfered edge with acute angle preferably 30-45 degrees, C14/L1-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide surface chamfered at an angle between 30 degrees and 60 degrees, as taught by Zhao et al., in order to provide platform sections to terminate microchannel edges with tapering widths (Zhao et al. C13/L50-65).

Claims 12, 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Malito et al. (US 2008/0044312).
Regarding claims 12 & 13, Higashi et al. teach the apparatus, further comprising a gasket extending at least partially around each of the one or more microfluidic channels (see e.g., barrier 
Malito et al. teach each gasket being formed of a compressible material (fluid cell structure has compressible silicone elastomer gasket layer 30, ¶ 0025). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide each gasket being formed of a compressible material, as taught by Malito et al., in order to provide water tight compressible seal around fluidic cell (Malito et al. ¶ 0025).

Regarding claim 15, modified Higashi et al. teach the apparatus, wherein the gasket completely surrounds each of the one or more microfluidic channels (see e.g., barrier 120/220 forms gasket around raised edge of microfluidic channels 112/212, ¶ 0033, 0040). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Malito et al. (US 2008/0044312), further in view of Staats (US 6969850), and further in view of Bedingham et al. (US 8092759)
Regarding claim 16, Higashi et al. teach the apparatus further comprising: a first housing plate (204) containing the one or more linear channels (see Figs. 2A, 2B & ¶ 0031, 0040-0041); and a second housing plate (208) containing the one or more collection chambers (baseplate 208 provided with recesses 224 corresponding to well 210 (collection chamber) location, Fig. 2A & ¶ 0029, 0040); the first housing plate and the second house plate forming an aligned engagement between the first housing plate and the second housing plate (celltray 202 block 204 (first 
Staats discloses where the one or more detents (microfluidic nozzle array device 100 (one or more detents) has plunger 410 to aid movement of fluid from microfluidic channel to reservoir 160, indicated by arrow 420, Fig. 11 & C16/L39-60) are positioned to extend into the one or more collection chambers (microfluidic channels 140 (linear channel) with reservoirs 160 (collection chamber) has plunger 410 to aid movement of fluid from microfluidic channel to reservoir 160, indicated by arrow 420, Fig. 11 & C16/L39-60). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide where the one or more detents are positioned to extend into the one or more collection chambers, as taught by Staats, in order to discharge a continuous liquid stream (Staats, C16/L50-55). 

Regarding claim 16, modified Higashi et al. do not explicitly teach the first housing plate and the second house plate forming an aligned engagement between the first housing plate and the second housing plate to form the one or more microfluidic channels. 
Bedingham et al. teach the first housing plate and the second house plate forming an engagement between the first housing plate and the second housing plate to form  the one or more microfluidic channels (delivery channels (microfluidic channels) formed from combination of inner channel 42 groove in major surface 54 (second housing plate) and outer channel 46 groove in major surface 52 (first housing plate) of body 50, Fig. 2, C9/L25-55 & Claim 1). 
.

Claims 20, 23-25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Eddington et al. (US 2013/0295551).
Regarding claims 20 & 23, Higashi et al. teach substrate materials may be chosen based upon desirable chemical or fluidic control properties such as hydrophobicity and/or hydrophilicity and/or gas permeability, ¶ 0026.  However, Higashi et al. do not explicitly teach wherein each of the one or more microfluidic channels further comprises: a gas permeable membrane.
Eddington et al. teach a microfluidic device comprising a plurality of microchannels (42/235) and a gas permeable membrane (32/232) positioned to couple a gas into the plurality of microchannels for combination within a fluid at the inlet (¶ 0064-0065, 0148-0149 & Figs. 1, 11+).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide gas permeable membrane positioned to couple a gas into the microfluidic channel for combination within a fluid provided at the inlet, as taught by Eddington et al., in order to provide stable homogenous gas environment throughout the microfluidic channel (Eddington et al., ¶ 0069).


Regarding claim 25, Higashi et al. do not explicitly teach wherein the cassette further comprises a gas injector housing aligned with the gas permeable membranes
Eddington et al. teach wherein the cassette comprising a gas injector housing aligned with the gas permeable membranes (gas supply port 54 in registration with supply inlet 28 housing in line with gas permeable membrane 32, Fig. 1B & ¶ 0064-0065).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide comprising a gas injector housing aligned with the gas permeable membranes, as taught by Eddington et al., in order to provide simultaneous injection of multiple media within microfluidic channel (Eddington et al. ¶ 0110).

Regarding claim 27, Higashi et al. teach the apparatus, further comprising a gas venting window (bubble port 218 traps and releases air bubbles; figure 2A; paragraph (00401) disposed in the linear channel upstream of the collection chamber (bubble port 218 traps and releases air 
Eddington et al. teach gas venting window housing a porous element (gas exhaust port 56 (gas venting window) covered with gas permeable membrane 32 (porous element), Fig. 1B & ¶ 0064-0065). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide gas venting window housing a porous element, as taught by Eddington et al., in order to provide stable homogenous gas environment throughout the microfluidic channel (Eddington et al. ¶ 0069).

Regarding claim 28, Higashi et al. teach the apparatus of claim 1, further comprising: a first housing plate (204) containing the one or more linear channels (see Fig. 2A & ¶ 0040-0041) and one or more gas venting windows (bubble port 218 traps and releases air bubbles, ¶ 0040); and a second housing plate (208): (i) containing the one or more collection chambers, and (ii) including recesses (baseplate 208 provided with recesses 224 (notched) in line with cell well 210, Fig. 2A & ¶ 0040).  However, Higashi et al. do not explicitly teach a second housing plate including recesses to accommodate porous elements of the one or more gas venting windows.
Eddington et al. teach a plate recesses to accommodate porous elements of the one or more gas venting windows (outlet port 56 in registration with exhaust outlet 30 of perfusion chamber 12, covered by gas permeable membrane 32 on the inner surface, Fig. 1C & ¶ 0065-0066).
.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Eddington et al. (US 2013/0295551), and further in view of Eberhart et al. (US 2015/0024436).
Regarding claim 26, modified Higashi et al. do not explicitly teach the apparatus of claim 24, wherein the cassette comprises a clamp positioned to sealable engage the first housing plate to the second housing plate by compressing the gasket into sealed engagement with the first housing plate and with the second housing plate.  
Eberhart et al. teach wherein the cassette comprising a clamp (sample cartridge interface module cassette includes clamping system, ¶ 0113, 0121) positioned to sealable engage a first housing plate to a second housing plate (sample cartridge interface module includes clamping system, for engaging the microfluidic device of the cartridge (first housing plate) with the container (second housing plate), ¶ 0121), by compressing a gasket (compressible gasket, ¶ 0114) into sealed engagement with the first housing plate and with the second housing plate (compressible gasket seals bottom of chamber when container (second housing plate) and microfluidic device (first housing plate) are brought into engagement by pressing together and sealing the microfluidic device and container, ¶ 0114). 
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2011/0229961) in view of Staats (US 6969850).
Regarding claim 29, Higashi et al. do not explicitly teach wherein each transition stage comprises an obstacle.
Staats teaches a microfluidic device comprising an obstacle for at least partially redirecting fluid from a linear channel to a collection chamber (microfluidic channel 140 (linear channel) with first end as reservoir 160 (collection chamber), has plunger 410 (obstacle) to aid movement of fluid from microfluidic channel to reservoir 160, Fig. 11 & C16/L39-60). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Higashi invention to provide comprises an obstacle for at least partially redirecting fluid from the linear channel to the collection chamber, as taught by Staats, in order to discharge continuous liquid stream (Staats, C16/L50-55).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.

Claim objection has been withdrawn.
Claim 1 is no longer interpreted under 35 U.S.C. 112(f).
35 U.S.C. 112(b) rejections have been revised according to the claim amendments.
In response to the Applicant’s argument that Higashi et al. fail to teach “each microfluidic channel having a collection chamber in fluid communication with the linear channel, wherein the collection chamber extends at least partially below the channel plane and into a collection plane that is substantially parallel to the channel plane”, Examiner disagrees.  Higashi et al. teach, among other things, each microfluidic channel (112/212) having a collection chamber (110/210) in fluid communication with the linear channel (see Figs. 1-2), wherein the collection chamber (110/210) extends at least partially below the channel plane and into a collection plane that is substantially parallel to the channel plane (see annotation in Fig. 2B & i.e., “The block 204 bears a plurality of cell wells 210 configured as through-holes bored through the block 204 and interfacing with a corresponding series of recesses 224 bored in the baseplate 208” ¶ 0040).
In response to the Applicant’s argument to claims 2 & 16 that modified Higashi et al. fail to teach “a first housing plate containing the one or more linear channels and one or more detents”, “the plunger 410 of Staats is removable (see, e.g., arrow 420 of Figure 11), and thus is not part of a first housing plate that also contains any linear channels”.  The term "containing" is inclusive or open-ended and does not exclude additional, unrecited elements.  In addition, the claims do not require the one or more detents are fixed or permanently attached. 
In response to the Applicant’s argument to claims 8 & 9 that Higashi et al. fail to teach “a non-chamfered surface at a chamber outlet of the chamfered transition stage” and “the non-

    PNG
    media_image1.png
    679
    1009
    media_image1.png
    Greyscale

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shumate (US 2003/0082632) teaches an apparatus comprising a microfluidic channel; and a transition stage having a chamfered surface, and a non-chamfered surface forming a right-angle with the microfluidic channel, see Figs. 1, 3 & 4 for example.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798